Citation Nr: 1825048	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  13-12 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to a rating in excess of 10 percent for a left shoulder disability.

5.  Entitlement to a rating in excess of 10 percent for a left hip impingement and bursitis.

6.  Entitlement to an initial compensable rating for left hip limitation of flexion.

7.  Entitlement to a compensable rating for residuals of a right 5th toe fracture with residual fibrosis.



ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran had active military service from November 2000 to October 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board reopened claims for service connection for low back and bilateral knee disabilities in November 2006 and remanded the case to the RO.  

FINDINGS OF FACT

1.  The Veteran's current lumbar strain disability did not manifest in service and is unrelated to service.  

2.  The Veteran's current right knee lateral collateral ligament tear disability did not manifest in service and is unrelated to service.  

3.  The Veteran's current left knee biceps tear and lateral collateral ligament tear disability did not manifest in service and is unrelated to service.  

4.  The Veteran's left arm motion is not limited to the shoulder level.  

5.  The Veteran's left hip limitation of extension is assigned the highest possible (10 percent) rating under Diagnostic Code 5251.  

6.  He does not have left thigh flexion limited to 45 degrees.

7.  The Veteran's service-connected right 5th toe fracture residuals do not cause all toes to be hammertoes and are not the equivalent of a moderate foot injury.  
CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).

3.  The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).

4.  The criteria for a disability rating in excess of 10 percent for a left shoulder disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5019-5201 (2017).

5.  The criteria for a disability rating in excess of 10 percent for left hip impingement and bursitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5019-5251 (2017).

6.  The criteria for a compensable rating for left hip limitation of flexion are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5019-5252 (2017).

7.  The criteria for a compensable rating for right 5th toe fracture with residual fibrosis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5299-5282 (2017).

	(CONTINUED ON NEXT PAGE)






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection claims

Establishing service connection requires evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In this case, the Veteran's service treatment records show treatment for pain in the knees and low back.  In February 2001, the Veteran reported back pain but had normal back findings.  There was mild right paravertebral muscle tenderness in the lower lumbar region in May 2001.  In July 2001, a left knee medial meniscus tear was to be ruled out.  In July 2001, the Veteran had diffuse multiple areas of musculoskeletal pain without physical findings; he had a full range of motion of his back and knees and they were nontender.  On service discharge examination in August 2001, his spine and knees were normal, and then and in September 2001, he was reported to be in good health. 

In August 2004, the Veteran reported that he now had left knee pain.  In October 2004, left knee X-rays were normal.  In November 2004, he reported right knee pain.  In November 2004, he also reported that since January of that year, his left knee locks at 90 degrees if he stays in the same position.  The assessment was chronic knee pain.  In April 2007, the Veteran reported that pain occurred in his right knee the day before while getting out of bed.  He felt something tear or pop in his right knee.  The pain was over the lateral knee, and the assessment was likely lateral collateral ligament tear.  In October 2007, he complained of left knee pain and it had mild crepitus and a suprapatellar pop on extension.  An MRI revealed a partial tear of the left biceps tendon.  In January 2008, the Veteran reported that he now felt pain in his mid-back along his spine, as well as in his knees.  In January 2008, X-ray revealed a cystic lesion on a superior facet of L3.  A February 2008 CT scan of the Veteran's lumbar spine showed lucent defects within the facet bodies of L3, L4, and L5, probably representing artifacts.  

At the time of a VA examination in April 2010, it was noted that the Veteran described having an acute onset of low back and bilateral knee pain after an awkward landing during a parachute jump.  He reported that the acute symptoms diminished, but described episodic course since the onset, with increasing intensity and frequency of exacerbations.  The examiner noted that his service treatment records showed complaints of bilateral knee pain but no evidence of intraarticular injury.  The examiner noted instability and diagnosed partial lateral collateral ligament tears of each knee.  Knee X-rays were normal but moderate instability was present in each knee.   

The examiner diagnosed lumbar strain and opined that it was less likely as not caused by or a result of service.  In this regard, the examiner noted that the service record did not document objective findings consistent with a high energy injury to the spinal cord.  The examiner further noted that in the absence of such findings, posttraumatic chronic or degenerative process was less likely than not related to service.  The examiner also noted that the Veteran was in active service for less than 10 years and, therefore, any "microtrauma" the Veteran sustained during active service, even in the aggregate, would be insufficient to initiate and sustain a posttraumatic chronic or degenerative process because the relevant medical literature indicated that a 10 year exposure was a threshold value.  Additionally, the examiner noted that the Veteran's X-rays did not reveal significant degenerative changes and, therefore, were inconsistent with a posttraumatic process reportedly initiated in 2001.

With regard the Veteran's knees, the examiner diagnosed bilateral chronic partial lateral collateral ligament tears and opined that the Veteran's knee disabilities were less likely as not caused by or a result of active service.  In this regard, the examiner noted that there was no documentation in the service record of findings consistent with a ligamentous injury to either knee.  Additionally, the examiner noted that the Veteran's post-service treatment records attribute his right knee disability to an acute injury occurring the day before an evaluation in 2007.  The examiner further noted that the Veteran's radiographs did not reveal degenerative changes and therefore are inconsistent with a posttraumatic process which purportedly was initiated in 2001.

The Board remanded for additional VA examinations in November 2016, but the Veteran failed to attend them and did not provide good cause for this.  Accordingly, the claims must be adjudicated based on the evidence of record.  See 38 C.F.R. § 3.655 (2017).  

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's current low back disability, which the 2010 VA examination shows is lumbar strain.  While he had right paravertebral muscle tenderness in May 2001, his low back was later normal in both July and August 2001, and there is no showing of a chronic low back strain problem prior to January 2008, when the Veteran reported new back pain, negating chronicity.

Based on the evidence described above, the Board concludes that service connection is not warranted for disability of either knee.  The evidence shows that the Veteran now has a right knee lateral collateral ligament tear, and that he now has a left biceps (of the femur) tear, as well as a left knee lateral collateral ligament tear.  The service treatment records do not show that these injuries were present in service, and the examiner in 2010 indicated that the service treatment records contain no evidence of intraarticular injury.  There were no reports of instability in service or for years post-service, or of a biceps tendon tear, until after the Veteran had acute right knee pain in April 2007.  While the Veteran may believe that there has been chronicity since service, this is not supported by the objective evidence of record, which the Board finds is more probative because it is both contemporaneous and documented and, therefore, not subject to the fallibilities of human memory.  None of the service findings were of a lateral collateral ligament or biceps tendon tear, and the Veteran's knees were normal on service examination in August 2001, negating chronicity of the current disabilities since service.  Furthermore, the VA examiner in 2010 opined that the injuries were less likely than not due to service, for the reasons reported above, and the Board finds this report and opinion to be highly probative because it is based on a thorough review of the record, an accurate factual premise, and supported by a well-explained rationale.  


Higher Disability Ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When determining the severity of musculoskeletal disabilities, which are at least partly rated on the basis of range of motion, VA must consider the extent of additional functional impairment a Veteran may have above and beyond the limitation of motion objectively demonstrated due to pain, limited or excess movement, weakness, incoordination, and premature or excess fatigability, etc., particularly when symptoms "flare up," to include periods of prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; Sharp v. Shulkin, 29 Vet. App. 26, 31-35 (2017); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.

The Board remanded for additional VA examinations in November 2016, but the Veteran failed to attend them and did not provide good cause for this.  Accordingly, the claims must be adjudicated based on the evidence of record.  See 38 C.F.R. § 3.655 (2017).  

The Veteran appeals for a higher rating for his service-connected left shoulder disability, which is rated as 10 percent disabling currently.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, a 20 percent rating is assignable if arm motion is limited to the shoulder level.  The preponderance of the evidence indicates that the Veteran's left arm motion is not limited to the shoulder level.  On VA examination in 2010, left shoulder flexion and abduction were to 160 degrees, which is well beyond the shoulder level, and there was no additional loss of motion after 3 repetitions of range of motion.  

The Veteran also appeals for additional compensation for his left hip.  He currently has a 10 percent rating for it under Diagnostic Code 5251, which is for limitation of extension of the thigh, and a noncompensable rating under Diagnostic Code 5252, which is for limitation of flexion of the thigh.  

Ten percent is the maximum rating under Diagnostic Code 5251 and therefore a higher rating cannot be assigned under that Diagnostic Code.  Under Diagnostic Code 5252, a 10 percent rating can be assigned if there is thigh flexion limited to 45 degrees.  However, a 10 percent rating is not warranted under that Diagnostic Code, because the 2010 VA examination report shows that the Veteran had left thigh flexion to 105 degrees, which is well beyond 45 degrees, and outpatient treatment records including in January 2012 shown normal hip flexor strength.  Higher ratings cannot be assigned under other Diagnostic Codes in 38 C.F.R. § 4.71a pertaining to the hip, because the criteria for them are not alleged or shown to be present.  For example, the 2010 VA examination report shows that left thigh abduction was to 45 degrees and that the Veteran can cross his left leg over his right leg and can toe out more than 15 degrees.  More impairment than this would need to be shown for additional compensation under other Diagnostic Codes in 38 C.F.R. § 4.71a.  

Based on the evidence, the Board concludes that a compensable rating is not warranted for the Veteran's service-connected right 5th toe fracture disability.  A 10 percent rating is warranted under assigned Diagnostic Code 5282 when all toes are hammertoes, without claw foot.  A noncompensable rating is assigned when single toes are hammertoes.  The preponderance of the evidence including the 2010 VA examination report shows that the Veteran's other toes are not hammertoes.  There is no indication that they are affected by the Veteran's service-connected right 5th toe fracture residuals.  Additionally, for the right 5th toe, X-rays showed no evidence of any fractures, dislocations, soft tissue mass, abnormal calcifications, or bony pathology, and the Veteran's gait was normal.  The Board finds that the Veteran's right 5th toe disability is not the equivalent of a moderate foot injury which would warrant a compensable rating under Diagnostic Code 5284.  The Veteran has reported pain, stiffness, flare-ups, impairment, and weakness, but there was no objective evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weightbearing on VA examination in 2010.  The absence of symptoms on VA examination is probative evidence indicating that a moderate foot injury is not present.

There is no evidence of unemployability due to the disabilities at issue.  To the contrary, the Veteran was working full time in marketing at the time of the 2010 VA examination.  

In light of the above, the Board concludes that the benefits sought on appeal cannot be granted.  The preponderance of the evidence is against the claims and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

The Board is grateful for the Veteran's honorable service and regrets that it is unable to grant the benefits on appeal.


[CONTINUED ON NEXT PAGE]











ORDER

Service connection for a low back disability is denied.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

A rating in excess of 10 percent for left shoulder disability is denied.

A rating in excess of 10 percent for left hip impingement and bursitis is denied.

A compensable rating for left hip limitation of flexion is denied.

A compensable rating for residuals of a right 5th toe fracture with residual fibrosis is denied.





______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


